W. R. Edrington sued A. C. Allen, George W. Armstrong and others on a cause of action formerly existing in favor of the defendant, George W. Armstrong, against the other defendants and transferred and guaranteed by said George W. Armstrong. The defendant Allen pleaded his privilege to be sued in Harris County, alleging that Armstrong was made a party defendant to the suit in Tarrant County for the fraudulent purpose of conferring jurisdiction upon the District Court of that county. The trial court summarily instructed the jury to find in favor of the plaintiff on the defendant's plea of privilege, and on the merits of the case as well.
As to the court's instruction with reference to the plea of privilege, no error is shown by plaintiff in error since no contention is made in the brief that any evidence was introduced tending to support the allegations that Armstrong was fraudulently made a party for the purpose of conferring jurisdiction on the District Court of Tarrant County. On the face of defendant in error's pleadings, Armstrong undoubtedly appears to be a proper party, and his residence being in Tarrant County the District Court of that county undoubtedly had jurisdiction in the absence of evidence to support the charge of fraud made by plaintiff in error.
On the charge as affecting the merits of the controversy we will content ourselves by stating that we have concluded the evidence abundantly authorized the summary instruction to find in favor of defendant in error against plaintiff in error, who alone has appealed. We find the facts to be substantially the same as those set out at length in Allen v. Hutcheson, 57 Texas Civ. App. 71[57 Tex. Civ. App. 71] (121 S.W. 1141), in which case the Court of Civil Appeals for the Fourth District upheld an instructed verdict and a writ of error was refused by the Supreme Court. We find in the present case that plaintiff in error so converted and handled the trust funds committed to him by the judgment of the District Court of Harris County in the case *Page 544 
of A. C. Allen v. I.E. Daniell et al. as to make himself personally liable to the defendant in error for the amount recovered in this suit.
We find no error in the judgment of the District Court and it is affirmed.
Affirmed.